           Case 1:19-cv-00327-VEC Document 22 Filed 05/22/19 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                                Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620
_________
                                                             May 22, 2019

VIA ECF
Honorable Valerie E. Caproni
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007


                          Re:      Carlos Meza Suarez v. Emmelle Design Inc. et al;
                                   Case No. 19-cv-00327

Your Honor:

       This office represents Plaintiffs in the above-referenced matter. I write jointly with
Defense Counsel regarding Your Honor’s order dated April 23, 2019 requiring the submission of
settlement and fairness materials by May 21, 2019.

       As previously noticed the Parties and their Counsel are pleased to report that they have
reached a settlement at mediation. We are still involved in the process of finalizing the settlement
agreement and fairness materials and therefore request a brief two-week extension to submit a
proposed settlement agreement and fairness materials.

        We thank the Court for its time and attention to this matter.



                                            Respectfully Submitted,

                                            /s/ Michael Faillace, Esq.
                                            Michael Faillace
                                            MICHAEL FAILLACE & ASSOCIATES, P.C.
                                            Attorneys for Plaintiffs




                          Certified as a minority-owned business in the State of New York
